 



Exhibit 10.1
WORLD WRESTLING ENTERTAINMENT, INC.
1241 East Main Street
Stamford, Connecticut 06902
Attn: Edward L. Kaufman
As of May 20, 2005
Joel Simon
c/o Del, Shaw, Moonves, Tanaka & Finkelstein
2029 Century Park East
Suite 3910
Los Angeles, California 90067
Attention: Jeffrey S. Finkelstein, Esq.

     
Re:
  Employment Agreement

Gentlemen:
The following sets forth the material terms and conditions of the agreement
(“Agreement”) between World Wrestling Entertainment, Inc. (“the Company”) and
you in connection with your anticipated employment by the Company as President
of WWE Films (“the Division”).
In consideration of the mutual covenants and conditions contained herein, the
Company and you have agreed as follows:

1.   Term: The Company hereby employs you for a term of two (2) years commencing
on Friday, May 20, 2005 (“Effective Date”), unless earlier terminated as
provided for herein (“Term”). For purposes of this Agreement, a “Contract Year”
shall mean a one (1) year period commencing on the Effective Date or any
anniversary thereof.   2.   Duties/Title: During the Term, you shall serve as
President of the Division. You shall report directly to Vincent K. McMahon and
Linda E. McMahon (collectively, the “McMahons”), and all employees of the
Division shall report directly to you. You shall be primarily responsible for
the Division, which will develop and produce film, television and
direct-to-video projects for the Company, excluding wrestling and
wrestling-based projects (“Division Projects”). You shall also be primarily
responsible for the management and supervision of all business and operations of
the Division Projects, including without limitation, the development, financing,
production, and distribution of motion pictures, television and direct-to-video
programs for Division. You shall also be assigned such additional areas of
responsibility and shall perform such duties, generally consistent with the
foregoing, as the McMahons shall from time to time reasonably determine. During
the Term, you shall faithfully perform the duties required of your office, and
shall devote your full business time and best efforts to

 



--------------------------------------------------------------------------------



 



    the performance of your duties to the Division and the Company. Your
services to the Company shall be rendered on a full-time, in person, and
exclusive basis. Notwithstanding the foregoing, you may render limited outside
services in connection with non-interfering charitable and political activities,
if any, provided that in no event shall such outside services materially
interfere with your services to the Company and the Division, which shall have
first priority throughout the Term.

3.   Cash Compensation:

  a)   Base Salary: Company shall pay you Four Hundred Twenty Five Thousand
Dollars ($425,000) for the First Contract Year and Five Hundred Thousand Dollars
($500,000) for the Second Contract Year, payable in equal installments over the
course of each Contract Year in accordance with Company’s regular payroll
practices.     b)   Incentive Compensation: In connection with each Division
Project fully-financed by third party studios, distributors or production
companies other than (i) projects developed primarily by third party studios,
distributors or production companies (i.e., projects not developed in material
collaboration with the Division), and as to which WWE does not actively render
development or production services; and/or (ii) projects brought to the Company
primarily in connection with casting WWE talent in such projects and as to which
WWE does not actively render development or production services, you shall
receive: (i) ten percent (10%) of the fixed (non-refundable) fees; and (ii) five
percent (5%) of all contingent compensation (including, without limitation,
backend participations, bonuses, deferments and advances), in each case actually
paid to or retained by Company and/or any of its other executives, in connection
with each such Division Project after deduction of directly related outside
attorney and agent fees, if any. In connection with each Division Project
fully-financed or co-financed by the Division or the Company (or another Company
entity, affiliate, subsidiary or parent [hereafter included in the term
“Company”]), you shall receive: (i) an amount equal to ten percent (10%) of the
Division’s and/or Company’s guaranteed and/or deferred producer fee (if any) for
such Division Project payable on the same terms as such fee is payable to the
Division and/or Company from the distribution and other exploitation (including
any and all subsidiary and ancillary rights) of the applicable picture
throughout the universe, in all media, in perpetuity, from all sources, less, on
a continuing basis, all actual, out-of-pocket costs actually incurred by the
Division or Company directly in connection with the development, production,
distribution, promotion and advertising, and other exploitation of the
applicable picture and verifiable amounts, if any, advanced by the completion
bond company in connection with such picture (“Company’s Costs”), plus interest
(calculated at the then-current prime rate plus 1%) on Company’s

- 2 -



--------------------------------------------------------------------------------



 



      Costs; and (ii) an amount equal to five percent (5%) of all non-refundable
monies actually received by Division or Company from the distribution and other
exploitation (including any and all subsidiary and ancillary rights) of the
applicable picture throughout the universe, in all media, in perpetuity, from
all sources, less, on a continuing basis, all Company Costs plus interest
(calculated at the then-current prime rate plus 1%) on Company’s Costs, and to
the extent deducted in calculating the monies received by Division or Company
from distribution and/or exploitation of the applicable picture, Company’s
guaranteed and/or deferred producing fee (if any). In connection with any
Division Project that was not originated by the Division, the Company shall give
good faith consideration on a case-by-case basis as to whether you shall be paid
a percentage of fixed fees or contingent compensation payable to the Company in
connection with such project. It is hereby agreed that you shall receive
payments for “The Marine” and “See No Evil” (formerly known as “The Untitled
Kane Horror Project”) as provided in the amendment dated as of August 26, 2004,
to your prior agreement, dated as of April 29, 2002, and, in accordance with
such amendment, you shall not receive compensation for the projects listed
therein as projects for which you will not receive compensation.     c)   Annual
Discretionary: In addition to the compensation set forth above, you shall be
eligible for an annual discretionary bonus, the amount of which shall be
determined by Company in its sole discretion. Such discretionary bonus shall be
payable, if at all, within ninety (90) days after the end of each Contract Year.
    d)   Taxes: Any and all cash compensation payable to you pursuant to this
Section 3 shall be subject to applicable withholding and shall be payable in
accordance with the Company’s standard payroll practices.

4.   Restricted Stock Units: You have been granted a total of Twenty Five
Thousand (25,000) restricted stock units of the Company. The terms of the
restricted stock units shall be governed by the standard terms of Company’s form
of restricted stock agreement on file with the SEC and the Company’s Long Term
Incentive Plan. (You acknowledge receipt of the foregoing grant as of the date
of your signature of this Agreement).   5.   Credit: For each Division Project,
you shall receive the following credit:

  a)   For television projects: Subject to network requirements and third party
obligations, executive producer credit on a separate card (or a card shared only
with the McMahons) and in all paid advertisements issued by or under the control
of Company or in which the McMahons are named subject to customary exclusions.

- 3 -



--------------------------------------------------------------------------------



 



  b)   For theatrical feature films: Subject to studio and third party
obligations, “Produced by” or executive producer credit (at your election) on
the screen on all positive prints of the Picture on a separate card in the main
titles, and in all paid advertisements issued by or under the Control of Company
or in which the McMahons are named, subject to customary exclusions.     c)  
For direct to video productions: Subject to studio and third party obligations,
“Produced by” or executive producer credit (at your election) on the screen on
all positive prints of the Picture on a separate card in the main titles, and in
all paid advertisements issued by or under the Control of Company or in which
the McMahons are named, subject to customary exclusions.         Subject to the
foregoing, all matters regarding such credit shall be determined by the Company
in its sole discretion. No casual or inadvertent failure by Company or any third
party to comply with the provisions of this Paragraph shall be deemed to be a
breach of this Agreement by the Company, provided that after receipt of written
notice specifying in detail any material failure to accord credit, Company
agrees to use reasonable efforts to prospectively cure any such failure which is
economically practicable to cure. Company shall use reasonable, commercial
efforts to advise Company’s third party licensees of the foregoing credit
provisions.

6.   Overhead Commitment: The Company has hired a minimum of one (1) development
executive and two (2) assistants, who are full-time employees of the Division.
One of such assistants is exclusive to you. Salary levels for such employees
shall be reasonable, but within customary Company parameters for similar
positions. Notwithstanding the foregoing, the Company acknowledges that the
initial salary level of the Division’s development executive may be up to One
Hundred Fifty Thousand Dollars ($150,000) per year, with appropriate annual
increases thereafter. Other terms of employment and actual hires shall be
subject to the Company’s final approval.   7.   Development Budget: You and
Company shall mutually agree upon an appropriate minimum rolling annual
development budget commitment to be funded by the Company.   8.   Benefits /
Expenses / Etc.:

  a)   Expenses: During the Term, the Company shall reimburse you, in accordance
with Company’s policies and procedures, for all reasonable and necessary
business expenses and first class travel expenses incurred by you. Company shall
cover all your business-related cellular telephone expenses.     b)   Vehicle
Allowance: During the Term, you shall be entitled to receive from Company a
vehicle allowance of $1,100 per month.

- 4 -



--------------------------------------------------------------------------------



 



  c)   Vacation: During the Term, you shall be entitled to three (3) weeks paid
vacation during each Contract Year.     d)   Office/Assistant: The Company shall
provide you with a private office during the Term as part of the reasonable
office space to be approved in advance by Company.     e)   Company Plans:
During the Term, you shall be entitled to participate in and enjoy the benefits
of any health, life, disability, retirement, pension, group insurance, or other
similar plan or plans which may be in effect or instituted by the Company for
the benefit of senior executives generally, upon such terms as may be therein
provided.

9.   Standard Terms and Conditions: This Agreement is further subject to the
provisions of Company’s Standard Terms and Conditions, attached hereto as
Exhibit A and by this reference incorporated herein. If there is a conflict or
inconsistency between the provisions of the Standard Terms and Conditions and
this Agreement, the provisions of this Agreement shall prevail.   10.  
Miscellaneous: This agreement, and the Standard Terms and Conditions attached
hereto as Exhibit A, represents the entire understanding between the parties
hereto with respect to its subject matter. The parties have a previous
agreement, dated April 29, 2002 and amended August 26, 2004 (the “Former
Agreement”), which will remain in effect with respect to compensation relating
to specified Division Projects produced thereunder and to projects excluded from
compensation. The Company has granted to you 125,000.00 options under the Former
Agreement which options shall remain in effect in accordance with their terms.
Except for the foregoing, this Agreement shall supersede any prior or
contemporaneous agreements and may not be waived or amended, except by a written
instrument signed by you and an authorized signatory of Company.

Please sign below to indicate your acceptance of the foregoing:
WORLD WRESTLING ENTERTAINMENT, INC.

         
By:
  /s/ Linda E. McMahon    
 
 
 
   
Its:
  Chief Executive Officer     
 
 
 
   
Date:
  November 11, 2005     
 
 
 
    ACCEPTED AND AGREED:    

- 5 -



--------------------------------------------------------------------------------



 



          /s/ Joel Simon           JOEL SIMON    
 
       
Date:
  10/31/05     
 
 
 
   

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A
STANDARD TERMS AND CONDITIONS
Standard Terms and Conditions to the agreement (“Agreement”) between World
Wrestling Entertainment, Inc. (“Company”) and Joel Simon (“Employee”) dated as
of May 20, 2005.

1.   TERMINATION OF EMPLOYMENT:

  (a)   Termination by the Company other than for Cause: The Company shall be
permitted to discharge Employee other than for Cause (as hereafter defined), in
which case Employee’s employment shall immediately terminate. In the event of a
termination other than for Cause, and subject to Employee’s continued compliance
with the provisions of Section 2 of these Standard Terms and Conditions, the
Company shall pay Employee either: (i) his then current base salary for a period
of twelve (12) months after the date of termination, if such termination
occurred within the first Contract Year; or (ii) his then current base salary
for the remainder of the Term, if such termination occurred during the second
Contract Year (the foregoing, the “Severance Payment”). Employee will have no
duty to mitigate by seeking other employment during the remainder of the Term in
which any such termination occurs, and if other income is obtained during the
remainder of such Term, the Company will not have a right to offset Employee’s
base salary in connection with such other income. In the event that Employee is
terminated pursuant to this subparagraph: (i) Employee shall also be entitled to
Incentive Compensation and Credit (pursuant to Paragraphs 3(b) and 5 of the
Agreement) in connection with any Division Projects put into development by
Division prior to Employee’s termination; and (ii) such vested and retirement
benefits as Employee may be entitled to under any employee benefit or pension
plan, provided that the terms of such plan provide that Employee shall be
permitted to retain the benefit thereof under such circumstance.     (b)   Death
or Disability: Employee’s employment by the Company shall immediately terminate
upon Employee’s death and, at the Company’s option, may terminate upon the
Employee’s Disability. For purposes of this Agreement, “Disability” shall occur
if (i) Employee becomes eligible for full benefits under a long-term disability
policy provided by the Company, if any, or (ii) the Company’s board of directors
determines that the Employee has been unable, due to physical or mental illness
or incapacity, to perform the essential duties of his employment with reasonable
accommodation for a continuous period of sixty (60) days or for an aggregate of
ninety (90) days during any consecutive twelve (12) months. Upon termination of
employment due to death or Disability, the Company shall have no further
obligation to make payments under this Agreement, other than (i) compensation
payments, payments in respect of accrued but unpaid vacation and reimbursement
for business expenses, in each case due, accrued or payable as of

- 7 -



--------------------------------------------------------------------------------



 



      the date of Employee’s death or Disability; (ii) Incentive Compensation
and Credit (pursuant to Paragraphs 3(b) and 5 of the Agreement) in connection
with any Division Projects put into development by Division prior to Employee’s
termination and (iii) such vested and retirement benefits as Employee may be
entitled to under any employee benefit or pension plan, provided that the terms
of such plan provide that Employee shall be permitted to retain the benefit
thereof under such circumstances. In the event of Employee’s Disability,
Employee will not be entitled to receive all or any part of the Severance
Payment. Notwithstanding the foregoing, in the event of Employee’s death,
Company shall pay Employee’s estate the balance of Employee’s then current base
salary for the remainder of the Term. Employee waives any right under the
Americans with Disabilities Act to challenge the legality of this provision and
any bona fide termination based on it.     (c)   Termination by Employer for
Cause. The Company shall be permitted to discharge Employee for Cause, in which
case Employee’s employment shall immediately terminate. For purposes hereof,
“Cause” shall mean (i) Employee’s act of fraud, misappropriation, embezzlement
or dishonesty with respect to the Company; (ii) Employee’s conviction of, or
plea of guilt or no contest to, a felony; (iii) Employee’s intentional
misconduct in the performance of his or her duties which is not promptly
remedied upon receipt of notice thereof from the Company; (iv) Employee’s
disregard of any lawful instruction from, or policy established by the McMahons
or the Company’s board of directors which is not promptly remedied upon receipt
of notice thereof from the Company; or (v) Employee’s breach of any other
material provision of this Agreement which is not promptly remedied upon receipt
of notice thereof from the Company. Upon termination of Employee’s employment
for Cause, the Company shall have no further obligation to make payments under
this Agreement, other than (i) compensation payments, payments in respect of
accrued but unpaid vacation and reimbursement for business expenses, in each
case due, accrued or payable as of the date of such termination and (ii) such
vested retirement benefits as Employee may then be entitled to under any
employee benefit or pension plan, provided that the terms of such plan provide
that Employee shall be permitted to retain the benefit thereof under such
circumstances. In the event of Employee’s termination for Cause, Employee will
not be entitled to receive all or any part of the Severance Payment.     (d)  
Termination by Employee for Cause. Employee may terminate this Agreement at any
time if the Company fails to make the payments required by this Agreement within
ten (10) business days following written notice from Employee describing such
nonpayment or if the Company breaches any other material provision of this
Agreement and fails to cure such breach within thirty (30) days following
written notice from Employee describing such breach in detail. Upon termination
pursuant to this Section, the Company shall have no further obligation to make
payments under this Agreement, other than, subject to Employee’s continued

- 8 -



--------------------------------------------------------------------------------



 



      compliance with the provisions of Section 2 of these Standard Terms and
Conditions, (i) accrued unpaid compensation payments, and payments in respect of
accrued but unpaid vacation and reimbursement for business expenses, in each
case due, accrued or payable as of the date of such termination; (ii) Incentive
Compensation and Credit (pursuant to Paragraphs 3(b) and 5 of the Agreement) in
connection with any Division Projects put into development by Division prior to
Employee’s termination; (iii) such vested and retirement benefits as Employee
may be entitled to under any Employee benefits or pension plan; (iv) his then
current base salary for a period of twelve (12) months after the date of
termination, if such termination occurred within the first Contract Year or his
then current base salary for the remainder of the Term if such termination
occurred after the first Contract Year.

2.   CONFIDENTIALITY AND NON-USE OF CONFIDENTIAL INFORMATION:

  (a)   Except as shall be strictly necessary in Employee’s performance of his
or her duties under this Agreement, Employee (i) shall maintain the
confidentiality of all memoranda, notes, records, scripts, stories, events,
artwork, videotape, film, and any other material compiled by Company or Division
employees (including Employee), or any material made available to Employee in
connection with a Division Project, or any material concerning the business of
Company, Division or of any clients or partners of Company or Division that is
not known to the general public (“Confidential Information”), and (ii) shall not
use for his or her direct or indirect benefit, or the direct or indirect benefit
of any person not a party to this Agreement, any of the Confidential
Information. The Employee’s obligation of confidentiality shall not apply with
respect to disclosures of Confidential Information that are compelled by any
legal, administrative or investigative proceeding before any court, or any
governmental or regulatory authority, agency or commission; provided, that the
Employee shall notify the Company immediately thereof and cooperate with the
Company in obtaining a protective order or other similar determination with
respect to such Confidential Information.     (b)   Promptly upon the request of
the Company, and in any event, promptly upon the expiration or earlier
termination of Employee’s employment hereunder, the Employee shall
(i) discontinue all use of the Confidential Information except as necessary to
conclude the business of Company and (ii) return to the Company all materials
furnished by the Company, or otherwise acquired by or in the possession or
control of the Employee, that relates to or contains any Confidential
Information. The Company’s request for the Employee’s return of Confidential
Information shall not be deemed to constitute a termination of the Employee’s
employment under this Agreement.

- 9 -



--------------------------------------------------------------------------------



 



3.   OWNERSHIP OF PROCEEDS & MATERIALS:       Subject to the terms of the
Agreement, Company shall own all of the results and proceeds of the services of
Employee hereunder as a “work-made-for-hire” in any and all media throughout the
world in perpetuity; provided, however, to the extent that such work or the
results and proceeds hereof is not deemed a work-made-for-hire under any
jurisdictions, Employee irrevocably assigns, transfers and conveys to Company
any such work or results and proceeds of Employee including any so-called
“rights of author” in any and all media throughout the world in perpetuity.
Without limiting the generality of the foregoing, Employee hereby assigns all of
the foregoing rights to Company and Employee hereby irrevocably assigns,
licenses and grants to Company, throughout the universe, in perpetuity, the
rights, if any, of Employee to authorize, prohibit and/or control the renting,
lending, fixation, reproduction and/or other exploitation of any Division
Project (as defined in the Agreement) by any media or means now known or
hereafter devised as my be conferred upon Employee under any applicable laws,
regulations or directives, including, without limitation, any so-called “Rental
and Lending Rights” pursuant to any European Economic Community directives
and/or enabling or implementing legislation, laws or regulations enacted by the
member nations of the EEC. Employee hereby acknowledges that the compensation
payable hereunder includes adequate and equitable remuneration for the Rental
and Lending Rights and constitutes a complete buy-out of all Rental and Lending
Rights. In connection with the foregoing, Employee hereby irrevocably grants
unto Company, throughout the universe, in perpetuity, the right to collect and
retain for Company’s own account any and all amounts payable to Employee in
respect of Rental and Lending Rights and hereby irrevocably direct any
collecting societies or other persons or entities receiving such amounts to pay
such amounts to Company, and to the extent Company does not so collect such
amounts, or is deemed ineligible to collect such amounts, Company may, in
Company’s sole discretion, deduct from any and all amounts otherwise payable to
Employee under this Agreement any and all amounts paid or payable to Employee by
any party in respect of Rental and Lending Rights.

4.   WARRANTIES:       Employee represents and warrants that:

  (a)   Employee is free to enter into and fully perform under this Agreement;  
  (b)   All results and proceeds of Employee’s services hereunder (“Material”)
shall be Employee’s sole and original creation (except to the extent based on
assigned material or material in the public domain), and that, to the best of
Employee’s knowledge (or that which Employee should have known in the exercise
of

- 10 -



--------------------------------------------------------------------------------



 



      reasonable prudence), nothing contained therein violates the rights of any
third party;     (c)   Employee owns and/or otherwise controls all rights in and
to the Material (except if based on assigned material);     (d)   Employee has
the sole right and authority to enter into this Agreement and to sell and assign
all of the rights, titles, interests and benefits sold and assigned hereunder;  
  (e)   Employee has not heretofore granted, assigned, mortgaged, pledged or
hypothecated any right, title or interest which Employee has in and to the
Material; Employee further warrants and represents that Employee will not do so
during the effective term of this Agreement;     (f)   To the best of Employee’s
knowledge (or that Employee should have known in the exercise of reasonable
prudence), there are no adverse claims nor is there pending any litigation or
threat of litigation in or against the Material which would interfere with the
rights granted hereunder, by or through Employee, by any person, firm or
corporation;     (g)   Employee had not heretofore produced or authorized the
production of any motion picture based in whole or in part on the Material;    
(h)   There is no other contract or assignment affecting Employee’s rights in
and to the Material which would interfere with the rights granted hereunder.

5.   INDEMNITY:       Employee agrees to indemnify and hold harmless Company,
its licensees, successors and assigns (and their respective officers, directors,
shareholders, contractors, employees, attorneys, and agents) from and against
any and all liabilities, claims, costs, damages, losses, judgments or expenses
(including, without limitation, reasonable outside attorneys’ fees, whether or
not in connection with litigation) (collectively, “Claims”) arising out of or in
connection with any breach or warranty, undertaking, representation or agreement
made or entered into hereunder by Employee. Company agrees to defend, indemnify
and hold harmless Employee from and against any and all Claims arising out of or
in connection with (i) the development, production, distribution, or other
exploitation of any films or programs produced pursuant to this Agreement, or
any work derived therefrom; (ii) any material added to such films and programs
by Company, excluding matters covered by Employee’s indemnity above; (iii) any
material breach by Company; and (iv) any Claims arising from or in connection
with Employee’s services or engagement hereunder (within the course and scope of
Employee’s employment hereunder), excluding matters covered by Employee’s
indemnity above. Employee agrees that

- 11 -



--------------------------------------------------------------------------------



 



    Company shall have the sole right to control the legal defense against any
Claims, demands or litigation, including the right to select counsel of its
choice (provided Employee may retain Employee’s own counsel at Employee’s sole
expense) and to compromise or settle any such Claims, demands or litigation.

6.   INSURANCE:       Company shall include Employee as an additional insured
under Company’s (i) general liability insurance policy, (ii) directors and
officers insurance policy, and (iii) standard errors and omissions insurance
policy relating to the Division Projects, for only such time and to such extent
as such insurance policies are carried by Company. The foregoing obligations
shall be subject to the terms and conditions of each such policy.   7.  
REMEDIES:       Employee acknowledges and agrees that a breach by him or her of
any provision of this Agreement, including, without limitation a breach of any
of the covenants contained herein, cannot be reasonably or adequately
compensated in damages in an action at law, and that the Company shall be
entitled to, among other remedies, seek injunctive relief which may include, but
shall not be limited to, (i) restraining Employee from rendering any service or
engaging in any action that would constitute or cause a breach or violation of
this Agreement, (ii) obtaining specific performance to compel Employee to
perform his or her obligations and covenants hereunder and (iii) obtaining
damages available either at law or in equity.   8.   DISCLOSURE:       Employee
acknowledges the Company may provide a copy of this Agreement or any portion
hereof to any person with, through or on behalf of whom Employee may, directly
or indirectly, breach or threaten to breach any of the provisions of this
Agreement. Furthermore, the Company may file this Agreement with all appropriate
government agencies, including, without limitation, the Securities Exchange
Commission.   9.   ASSIGNMENT:       Company has the right to assign to any
assignee the right to utilize and exploit the results and proceeds of the
services of Employee pursuant to this Agreement hereunder and the right to
assign this Agreement, provided that Company shall remain liable hereunder
unless such assignment is to an entity which succeeds to all or substantially
all of the assets of Company hereunder, or to an affiliate of Company, which
assumes Company’s obligations in writing, in which event such assignment shall
be a novation releasing Company of any further liability hereunder. Employee
shall not have the right to assign this Agreement or any part hereof, or
delegate any of

- 12 -



--------------------------------------------------------------------------------



 



    Employee’s obligations hereunder, and any such purported assignment and/or
delegation shall be null and void ab initio.   10.   NO OBLIGATION TO PRODUCE:  
    It is understood and agreed that Company shall have no obligation to
produce, complete, release, distribute, advertise or exploit any film or
program, and Employee releases Company from any liability for any loss or damage
Employee may suffer by reason of Company’s failure to produce, complete,
release, distribute, advertise or exploit such programs. Nothing contained in
this Agreement shall constitute a partnership or joint venture by the parties
hereto.   11.   AGREEMENT TO EXECUTE AND DELIVER ALL DOCUMENTS REQUIRED:      
Employee agrees to execute and deliver to Company any and all documents
consistent herewith which Company shall reasonably deem desirable or necessary
to further effectuate the purposes of this Agreement. In case of Employee’s
refusal or failure to so execute or deliver, or cause to be so executed and
delivered, any assignment or other instrument herein provided for after a
reasonable opportunity to review and comment, then in such event, Employee
hereby nominates, constitutes and appoints Company and Company shall therefore
be deemed to be Employee’s true and lawful attorney-in-fact, irrevocably, to
execute and deliver all of such documents, instruments and assignments in
Employee’s name and on Employee’s behalf after Employee’s reasonable opportunity
to review (not less than five (5) days) and provide timely comments to the
language thereof. Company shall provide Employee with a copy of any document so
executed, provided that any casual or inadvertent failure to provide any such
copy shall not constitute a breach of this Agreement.   12.   COMPUTATION OF
TIME PERIOD; MANNER OF DELIVERY:       The time in which any act provide by this
Agreement is to be done shall be computed by excluding the first day and
including the last, unless the last day is a Saturday, Sunday or legal holiday,
and then it is also excluded. All payments and notices shall be deemed delivered
upon three (3) days after the date of posting as first-class mail in the United
States mail, postage prepaid, and addressed to the respective party upon whom it
is to be delivered, or, as to notices only, upon the date of confirmed facsimile
transmission.   13.   WAIVER:       Either party’s failure to enforce any
provision(s) of this Agreement shall not in any way be construed as a waiver of
any such provision(s), or to prevent that party thereafter from enforcing each
and every other provision of this Agreement.   14.   GOVERNING LAW; VENUE:

- 13 -



--------------------------------------------------------------------------------



 



    This Agreement shall be governed by and construed in accordance with
Connecticut law, without regard to its conflict of law rules. Any action or
proceeding seeking the interpretation or enforcement of this Agreement may be
brought in the state or federal courts governing Fairfield County, Connecticut,
and the parties hereby submit themselves to the personal jurisdiction of such
courts for such purpose.   15.   SEVERABILITY:       Unless it would
fundamentally frustrate a party’s benefit of the bargain hereunder, should any
part of this Agreement for any reason be declared invalid or unenforceable, such
decision shall not affect the validity of any remaining portions, which
remaining portions shall remain in force and effect as if this Agreement had
been executed with the invalid or unenforceable portion thereof eliminated and
it is hereby declared the intention of the parties hereto that they would have
executed the remaining portion of this Agreement without including therein any
such part, parts or portion which may for any reason, be hereafter declared
invalid or unenforceable.   16.   CAPTIONS; COUNTERPARTS:       The descriptive
headings of the various sections or parts of this Agreement are for convenience
only and shall not affect the meanings or construction of any of the provisions
hereof. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.   17.   NOTICES:       All communications provided for hereunder
shall be in writing and shall be delivered personally, or mailed by registered
mail, or by prepaid overnight air courier, or by facsimile communication, in
each case addressed:

         
 
  If to Company:   WORLD WRESTLING
 
      ENTERTAINMENT, INC.
 
      1241 East Main Street
 
      Stamford, Connecticut 06902
 
      Attn: Edward L. Kaufman
 
       
 
  With a copy to:   Hansen, Jacobson, Teller, Hoberman,
 
      Newman, Warren & Sloane, L.L.P.
 
      450 North Roxbury Drive, 8th Floor
 
      Beverly Hills, California 90210
 
      Fax: (310) 550-5209
 
      Attention: Craig Jacobson

- 14 -



--------------------------------------------------------------------------------



 



         
 
  If to Joel Simon:   Joel Simon
 
      c/o Del, Shaw, Moonves, Tanaka &
 
      Finkelstein
 
      2120 Colorado Avenue
 
      Suite 200
 
      Santa Monica, California 90404
 
      Attention: Jeffrey S. Finkelstein, Esq.

18.   FCC:       Employee hereby agrees that Employee has not and will not
accept or agree to accept for Employee’s own benefit, or pay or agree to pay,
any money, service or other valuable consideration, other than the compensation
payable hereunder, for the inclusion of any matter, including, but not by way of
limitation, the name of any person, product, service, trademark or brand name as
a part of any program in connection with which Employee’s services are rendered
hereunder. Notwithstanding the foregoing, Employee shall not be deemed to be in
breach of this provision in the event that Division enters into appropriate
product placement or similar agreements, subject to any applicable laws and
regulations regarding such agreements.   19.   ENTIRE AGREEMENT:       These
Standard Terms and Conditions, along with the terms of the employment agreement
to which these Standard Terms and Conditions are attached constitute the entire
agreement of the parties with regard to the subject hereof.

End of Standard Terms and Conditions

- 15 -